Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on September 12th, 2022.  Claims 1 to 20 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant's arguments regarding the §101 rejections have been fully considered but they are not persuasive.  The Applicant argues that specifying that there are two triggers or a particular number of elements somehow makes these elements significant.  However, merely changing the number of elements does not fundamentally change how they are classified for the purposes of the subject matter eligibility test.  The elements remain insignificant and the overall subject matter eligibility test does not change.
Applicant's arguments regarding the prior art rejections have been fully considered but they are not persuasive.  The Applicant argues that Day does not explicitly teach identifying “first” and “second” triggers.  However, Day discloses a variety of triggers can anticipate such language, including “open man/drain hole covers” in ¶[0040], “potholes” in ¶[0046], and “road irregularities” in ¶[0051].  Day discloses all of these potential triggers in the plural sense.  A plurality of triggers reads directly on two triggers.  Moreover, even if the claims are discussing two distinct kinds of triggers, the broadest reasonable interpretation of Day includes multiple distinct kinds of triggers, as the previous quotes attest.  Similarly, Day discusses multiple operating conditions, including the “condition[s] of the tires, brakes, suspension, etc.” in ¶[0046].  The difference in the precise number is immaterial here.  Ranges are anticipatory too.  MPEP § 2131.03, titled "Anticipation of Ranges", notes that "A specific example in the prior art which is within a claimed range anticipates the range".  Indeed, two triggers are possible when there are a plurality of them.  Therefore, Day still anticipates the amended language.  The existing §102 rejections stand.
	Moreover, Day does teach “transmitting control instructions” under the broadest reasonable interpretation of that language.  Day, ¶[0035] notes that “Vehicle controls 261 may also include internal engine and vehicle operation controls (e.g., engine controller module, actuators, valves, etc.) that are configured to receive instructions via the CAN bus of the vehicle to change operation of one or more of the engine, exhaust system, transmission, and/or other vehicle system.”  This language reads directly on the claim, since “other vehicle system” includes ones that can change operating conditions.  The existing §102 rejections stand.
	Lastly, Day’s discussion of continuously updating the route score (¶[0053], “For example, the route/route segment score may be calculated automatically based on data received from vehicle sensors and/or external sensors (e.g., traffic cameras, satellite imagery, sensors from other vehicles, etc.) as a vehicle travels the route/route segment.”) allows for it to change operating conditions as it moves around, including approaching locations.  The route score is just a particular means to achieve this goal.  The claims only discuss the end result (the goal) here without any distinct discussion of how it achieves these abstract goals.  Day’s route score has a threshold as to when to adjust the operating conditions, which then achieves the same goal as the claims do (¶[0055], “However, if the route/route segment score is higher than the threshold, then method proceeds to 418 where the processor selects the route/route segment for travel and further displays the selected route/route segment to the user. Next, at 420, it is determined if the selected route or route segment is accepted by the user. If the selected route/route segment is accepted by the user, then the method proceeds to 424 where the user preference is stored in memory for future reference/use. In addition, based on the selection, a vehicle setting may be adjusted at 426 and the method returns. Adjusting the vehicle setting may include one or more of adjusting vehicle suspension, enabling/disabling cruise control options, setting a navigation unit to follow and guide the driver along the accepted route segment/route, etc. Conversely if the user rejects the selected route/route segment at 420, then method proceeds to 422, where the user preference is stored in memory for future use/retrieval and the method ends and/or returns to 404 to determine a route/route segment score for a new alternative route/route segment.”).  Day is less abstract than the claims, but that does not mean that it does not directly disclose the claims.  The existing §102 rejections stand.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process of route determination and settings adjustment. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is to a process (“method”) and claim 11 is to a machine (“driving settings control system”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the mental process of route determination and settings adjustment.  This mental process involves observation (“identifying triggers…”), and evaluation (“determining a route…”, “determining operating conditions…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “transmitting control instructions… and executing commands…”, a server, a map database, and a controller.  “Transmitting control instructions” is a well-understood, routine and conventional activity according to MPEP 2106.05(d).  “executing commands…” amounts to using a generic computer to control a generic system and therefore is merely including instructions to implement an abstract idea on a computer.  Similarly, servers, databases, and controllers are all well-understood, routine, and conventional computer components and amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  As such, the claims do not recite any additional elements that integrate the judicial exception into a practical application, since all additional elements are well-understood, routine, and conventional activity.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no significant additional elements, as discussed above.
This analysis does not change for the dependent claims.
Claims 2 to 4, 6 to 7, 12 to 14, and 16 to 17 merely change aspects related to the mental process and therefore do not change the analysis.
Claims 5 and 15 add the additional elements from a list of several vehicle components.  All of these additional elements are well-understood, routine, and conventional activity in the field of vehicles.  Moreover, as claimed the inclusion of these additional elements amounts to generally linking the use of a judicial exception to a particular technological environment or field of use, in this case the control of various conventional vehicle elements, as discussed in MPEP § 2106.05(h).  In either case, the analysis does not change.
Claims 8 and 18 add the additional element of “transmitting alternative control instructions”.  As discussed above, “transmitting control instructions” is a well-understood, routine and conventional activity according to MPEP 2106.05(d).  The analysis does not change.
Claims 9 and 19 add the additional element “updating … driver preferences …”.  This additional element amounts to electronic recordkeeping or storing and retrieving information in memory, which MPEP 2106.05(d) states is a form of well-understood, routine, and conventional activity.  The analysis does not change.
Claims 10 and 20 add the additional elements of “receiving image data…” and “updating a map database…”.  The receipt of image data amounts to merely data gathering and is a form of insignificant extra-solution activity, as discussed in MPEP 2106.05(g).  As discussed above, “updating a map database…” amounts to electronic recordkeeping or storing and retrieving information in memory, which MPEP 2106.05(d) states is a form of well-understood, routine, and conventional activity.  The analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day et al. (US 20170067750 A1), hereinafter known as Day.
Regarding claim 1, Day discloses a method for controlling a vehicle, the method comprising
determining a route to a destination in response to receiving the destination from the vehicle; (Day, figure 6, reference number 602, "Route Request Received"; and Day, figure 6, reference number 604, "Generate A Candidate Route")
identifying a first trigger and a second trigger along the route; (Day, figure 6, reference numbers 606, "Identify Each Route Segment (n) Along The Route"; Day, figure 6, reference numbers 608, "Generate A Route Segment Score R_i Of Each Route Segment In The Route"; Day, ¶[0046], "Turning now to FIG. 5, the figure shows an example method 500 for generating a route/route segment score based on one or more of input received from sensors and a user. For example, method 500 may be performed by the processor 302 illustrated in FIG. 3. At 502, the processor receives input from plurality of sensors and generates a route/route segment score based on the received sensor input. The sensor input may include one or more inputs from cameras at 504, accelerometers at 506 and gyroscopes 508. As described above, the images from the camera may be used to determine a route/route segment score. As an example, if the image of the route segment as taken by a front facing camera shows several potholes along the route segment, then the processor may generate a lower route/route segment score than an image that does not reveal any potholes (or reveals fewer potholes). Alternatively, a satellite image of the route/route segment may be retrieved from the GPS and/or a navigational database, for example, and the route/route segment score may be generated based on the analysis of the image. In addition, the processor may receive input from accelerometers and gyroscopes mounted on and/or integrated within the vehicle at 506 and 508.  The inputs received from gyroscopes and accelerometers mounted on and/or integrated within the vehicle may be further adjusted based on a vehicle suspension condition, for example.  Accordingly, the inputs received at 506 and 508 may be further adjusted based on the condition of the vehicle, including condition of the tires, brakes, suspension, etc."; Day, ¶[0051], "Each route segment may have an entry in a database, and each entry may include an identification of the road/route segment, information regarding a road/route segment type, and information regarding a road/route segment condition other than the road/route segment type. The information in the database entry for a given route segment may also be tagged with metadata indicating a source of the information, a time at which the information was received/observed, etc. to help a user/system to qualify the reliability of the information. In some examples, tags may be associated with road irregularities instead of the route segments in which the road irregularities are positioned.  In such examples, the tags may be tied to a location on a road/route/route segment (e.g., a relative location on a road, such as a mile marker of the road) and/or to a global location (e.g., based on a coordinate system). The irregularities of a given road/route segment may be recorded by a vehicle as each irregularity is encountered and tagged with location information provided by the vehicle and/or a related navigation system. The tagged irregularity data may be stored in a cloud system remote from the vehicle and may be filterable based on parameters of the data. For example, a filter may be created at the cloud to sort the data based on location, irregularity features (e.g., frequency, amplitude, type, etc.), user associated with the vehicle that measured/sensed the irregularity, etc. In this way, an analysis of a route segment may be performed based on the dynamically and/or statically (e.g., pre-) filtered irregularity data stored in the cloud service."; and Day, ¶[0052], "Based on the health condition input, user preference input, and/or the user observation input, the processor may readjust the route/route segment score. For example, if an example route segment is laden with gravel, and the vehicle suspension is new, and the user has no major health condition or preference, then the route/route segment score may not be adjusted substantially.  However, if the user has health issues, such as back/shoulder pain, then the route/route segment score for the above example route/route segment may be readjusted to a lower value for the same route/route segment/vehicle suspension condition. As another example, the route/route segment score may generated at 502 may be increased to a higher score, if the user exhibits a particular desire to travel on the gravel route/route segment.")
determining an operating condition of a first vehicle component of the vehicle corresponding to the first trigger and an operating condition of a second vehicle component of the vehicle corresponding to the second trigger; and (Day, ¶[0040] to ¶[0041], "The sensor input 304 may be an example of an input received from the sensor subsystem 210 of FIG. 2. An example of a sensor included in the sensor subsystem 210 is a camera, such as a rear view camera and a front view camera mounted on the vehicle to capture images of the route segment which in turn can be used to determine the quality of the route/route segment. For example, when the images captured from the camera show route segments with several potholes, or uneven texture or debris, these images may be then used to generate a route/route segment score. Route/route segments with greater than a threshold number of potholes may be given a low score, for example. In other examples, route/route segments with deep potholes or open man/drain holes or stagnant water may also generate a low route/route segment score. As further examples, route/route segments with greater than threshold debris lying around, and route/route segments which are not paved or route/route segments that are covered with gravel, may also generate a low route/route segment score. As described earlier, route/route segments with debris may pose a safety issue especially for motorcycles. The processor 302 may receive the sensor input, and further adjust the route/route segment score based on the vehicle. For example, the route/route segment score/quality generator 312 may generate a route/route segment score of 2 in one scenario (on a scale of 1-10 where route/route segment score of 1 is unfit for travel, and route/route segment score of 10 is best for travel, for example), for a route/route segment with gravel. The route/route segment score may be displayed on a display 316. As such, a lower route/route segment score may indicate a lower route/route segment quality, and a higher route/route segment score may indicate a higher route/route segment quality. The processor 302 may further adjust the score based on the vehicle, for example. As an example, in the above scenario, if the vehicle is a motorcycle, the route/route segment score may be lowered to 1. Other examples of sensors include, but are not limited to, accelerometers, inclinometers, gyroscopes, remote sensing devices such as radar/sonar devices, suspension sensors, other sensors on the vehicle bus, etc. In some examples, the threshold may be adjusted in addition to or as an alternative to adjusting the route/route segment score based on the vehicle. For example, instead of or in addition to lowering the route/route segment score in the above scenario, where the vehicle is a motorcycle, the threshold may be raised (e.g., from 5 to 7). In this way, route/route segment scores that are generated may be stored and used for any vehicle, with the threshold for that vehicle being adjusted instead of the route/route segment scores. In such an example, route/route segment scores may only change if a condition of the route/route segment changes.  [¶] Position and motion sensors such as accelerometers, gyroscopes, and inclinometers mounted on the vehicle and coupled to a vehicle suspension, for example, may give an indication of the quality of route/route segment, which may be saved for future reference in the memory/storage device 310 of the navigation system 300. As such, when the vehicle travels on a route/route segment, the sensors may send their input to the processor 302 wherein the route/route segment score/quality generator 312 may generate a route/route segment score for that specific route/route segment.  This route/route segment score may be saved in the memory/storage device 310. This route/route segment score may further be looked up or accessed whenever the route/route segment is selected for future travel based on one or more of a user input 306, and a navigational input 308. Additionally or alternatively, the route/route segment score may be uploaded to a remote server or cloud server 314. In this way, users (e.g., drivers of vehicles) may benefit from the route/route segment score determination of other vehicles/drivers. For example, a route/route segment score for a route/route segment may be determined by a processor based on route/route segment scores assigned to that route/route segment by one or more other processors (e.g., one or more processors in other vehicles).")
transmitting control instructions to the vehicle including the route, the operating condition of the first vehicle component, the operating condition of the second vehicle component, and executing commands, the executing commands instructing the vehicle to accept the operating condition of the first vehicle component as the vehicle approaches a location of the first trigger and accept the operating condition of the second vehicle component as the vehicle approaches a location of the second trigger. (Day, figure 4, reference number 426, "Adjust Vehicle Settings Based On Score"; Day, ¶[0035], "Vehicle control system 230 may also include controls for adjusting the settings of various vehicle controls 261 (or vehicle system control elements) related to the engine and/or auxiliary elements within a cabin of the vehicle, such as steering wheel controls 262 (e.g., steering wheel-mounted audio system controls, cruise controls, windshield wiper controls, headlight controls, turn signal controls, etc.), instrument panel controls, microphone(s), accelerator/brake/clutch pedals, a gear shift, door/window controls positioned in a driver or passenger door, seat controls, cabin light controls, audio system controls, cabin temperature controls, etc. Vehicle controls 261 may also include internal engine and vehicle operation controls (e.g., engine controller module, actuators, valves, etc.) that are configured to receive instructions via the CAN bus of the vehicle to change operation of one or more of the engine, exhaust system, transmission, and/or other vehicle system. The control signals may also control audio output at one or more speakers of the vehicle's audio system 232. For example, the control signals may adjust audio output characteristics such as volume, equalization, audio image (e.g., the configuration of the audio signals to produce audio output that appears to a user to originate from one or more defined locations), audio distribution among a plurality of speakers, etc. Likewise, the control signals may control vents, air conditioner, and/or heater of climate control system 234. For example, the control signals may increase delivery of cooled air to a specific section of the cabin."; and Day, ¶[0055], "In addition, based on the selection, a vehicle setting may be adjusted at 426 and the method returns. Adjusting the vehicle setting may include one or more of adjusting vehicle suspension, enabling/disabling cruise control options, setting a navigation unit to follow and guide the driver along the accepted route segment/route, etc. Conversely if the user rejects the selected route/route segment at 420, then method proceeds to 422, where the user preference is stored in memory for future use/retrieval and the method ends and/or returns to 404 to determine a route/route segment score for a new alternative route/route segment.")
Regarding claim 2, Day discloses the method of claim 1, further comprising
identifying a plurality of routes to the destination in response to receiving the destination from the vehicle. (Day, ¶[0004], "An example method for a navigation system of a vehicle includes receiving a request to determine a route of travel for the vehicle, the request including one or more of a destination and a direction of travel, determining the route for the vehicle to travel, the route including one or more route segments, and selecting the route from a plurality of candidate routes if a route score of that route is greater than a threshold, the route score being based on a quality of the one or more route segments of the route as reported by one or more of an occupant of the vehicle and a remote user outside of the vehicle, and one or more of the route score and the threshold being further based on additional input from one or more of the occupant and a sensor of the vehicle.")
Regarding claim 3, Day discloses the method of claim 2, further comprising
selecting one of the plurality of routes as the route to be transmitted to the vehicle. (Day, ¶[0004], "An example method for a navigation system of a vehicle includes receiving a request to determine a route of travel for the vehicle, the request including one or more of a destination and a direction of travel, determining the route for the vehicle to travel, the route including one or more route segments, and selecting the route from a plurality of candidate routes if a route score of that route is greater than a threshold, the route score being based on a quality of the one or more route segments of the route as reported by one or more of an occupant of the vehicle and a remote user outside of the vehicle, and one or more of the route score and the threshold being further based on additional input from one or more of the occupant and a sensor of the vehicle.")
Regarding claim 4, Day discloses the method of claim 3, wherein
the selecting one of the plurality of routes comprises selecting the route based on the number of triggers along each of the plurality of routes. (Day, ¶[0040], "For example, when the images captured from the camera show route segments with several potholes, or uneven texture or debris, these images may be then used to generate a route/route segment score.  Route/route segments with greater than a threshold number of potholes may be given a low score, for example.")
Regarding claim 5, Day discloses the method of claim 1, wherein the first vehicle component and the second vehicle component are selected from the group consisting of suspension, stability control sensitivity, shade control, damper, driving mode, and fuel injection mapping. (Day, ¶[0064], "A ninth example of the navigation system optionally includes one or more of the first through the eighth examples, and further includes wherein the vehicle settings include one or more of adjusting a suspension of the vehicle, and enabling/disabling automatic cruise control.")
Regarding claim 6, Day discloses the method of claim 1, wherein first trigger and the second trigger are selected from the group consisting of changes in elevation, changes in road terrain, changes in road speed limit, road turns, wet roads, and changes in amount of sunlight. (Day, ¶[0043], "As another example, a route/route segment including a gravel surface may be given a score (out of 10) selected from the range of 3-6 based on the number (e.g., frequency) of gravel sections of the route/route segment and/or the amplitude (e.g., deviation from a smooth route/route segment, size of gravel, etc.) of the gravel. In some examples, each event/irregularity may be scored (e.g., a score identifying the severity of each irregularity) and an average or other statistical factor of the scores of irregularities in a defined route segment may be calculated and used to derive a score for that route segment.")
Regarding claim 7, Day discloses the method of claim 3, further comprising
receiving a driver profile including driver preferences; and (Day, ¶[0043], "The user may input a preference to avoid that particular route/route segment, and the processor 302 may store the user preference in memory 310 which may then be retrieved at a later time and used to adjust the route/route segment score and/or the route/route segment score threshold, and/or to disqualify the route/route segment from a list of candidate route/route segments.")
selecting the route to be transmitted to the vehicle based on the driver preferences. (Day, ¶[0043], "The user may input a preference to avoid that particular route/route segment, and the processor 302 may store the user preference in memory 310 which may then be retrieved at a later time and used to adjust the route/route segment score and/or the route/route segment score threshold, and/or to disqualify the route/route segment from a list of candidate route/route segments."; and Day, ¶[0004], "An example method for a navigation system of a vehicle includes receiving a request to determine a route of travel for the vehicle, the request including one or more of a destination and a direction of travel, determining the route for the vehicle to travel, the route including one or more route segments, and selecting the route from a plurality of candidate routes if a route score of that route is greater than a threshold, the route score being based on a quality of the one or more route segments of the route as reported by one or more of an occupant of the vehicle and a remote user outside of the vehicle, and one or more of the route score and the threshold being further based on additional input from one or more of the occupant and a sensor of the vehicle.")
Regarding claim 8, Day discloses the method of claim 7, further comprising
receiving a decline signal from the vehicle declining the route; (Day, ¶[0055], "However, if the route/route segment score is higher than the threshold, then method proceeds to 418 where the processor selects the route/route segment for travel and further displays the selected route/route segment to the user. Next, at 420, it is determined if the selected route or route segment is accepted by the user. If the selected route/route segment is accepted by the user, then the method proceeds to 424 where the user preference is stored in memory for future reference/use. In addition, based on the selection, a vehicle setting may be adjusted at 426 and the method returns. Adjusting the vehicle setting may include one or more of adjusting vehicle suspension, enabling/disabling cruise control options, setting a navigation unit to follow and guide the driver along the accepted route segment/route, etc.  Conversely if the user rejects the selected route/route segment at 420, then method proceeds to 422, where the user preference is stored in memory for future use/retrieval and the method ends and/or returns to 404 to determine a route/route segment score for a new alternative route/route segment.")
selecting an alternative route of the plurality of routes; and (Day, ¶[0055], "However, if the route/route segment score is higher than the threshold, then method proceeds to 418 where the processor selects the route/route segment for travel and further displays the selected route/route segment to the user. Next, at 420, it is determined if the selected route or route segment is accepted by the user. If the selected route/route segment is accepted by the user, then the method proceeds to 424 where the user preference is stored in memory for future reference/use. In addition, based on the selection, a vehicle setting may be adjusted at 426 and the method returns. Adjusting the vehicle setting may include one or more of adjusting vehicle suspension, enabling/disabling cruise control options, setting a navigation unit to follow and guide the driver along the accepted route segment/route, etc.  Conversely if the user rejects the selected route/route segment at 420, then method proceeds to 422, where the user preference is stored in memory for future use/retrieval and the method ends and/or returns to 404 to determine a route/route segment score for a new alternative route/route segment.")
transmitting alternative control instructions to the vehicle including the alternative route. (Day, ¶[0035], "Vehicle control system 230 may also include controls for adjusting the settings of various vehicle controls 261 (or vehicle system control elements) related to the engine and/or auxiliary elements within a cabin of the vehicle, such as steering wheel controls 262 (e.g., steering wheel-mounted audio system controls, cruise controls, windshield wiper controls, headlight controls, turn signal controls, etc.), instrument panel controls, microphone(s), accelerator/brake/clutch pedals, a gear shift, door/window controls positioned in a driver or passenger door, seat controls, cabin light controls, audio system controls, cabin temperature controls, etc. Vehicle controls 261 may also include internal engine and vehicle operation controls (e.g., engine controller module, actuators, valves, etc.) that are configured to receive instructions via the CAN bus of the vehicle to change operation of one or more of the engine, exhaust system, transmission, and/or other vehicle system. The control signals may also control audio output at one or more speakers of the vehicle's audio system 232. For example, the control signals may adjust audio output characteristics such as volume, equalization, audio image (e.g., the configuration of the audio signals to produce audio output that appears to a user to originate from one or more defined locations), audio distribution among a plurality of speakers, etc. Likewise, the control signals may control vents, air conditioner, and/or heater of climate control system 234. For example, the control signals may increase delivery of cooled air to a specific section of the cabin."; and Day, ¶[0055], "In addition, based on the selection, a vehicle setting may be adjusted at 426 and the method returns. Adjusting the vehicle setting may include one or more of adjusting vehicle suspension, enabling/disabling cruise control options, setting a navigation unit to follow and guide the driver along the accepted route segment/route, etc. Conversely if the user rejects the selected route/route segment at 420, then method proceeds to 422, where the user preference is stored in memory for future use/retrieval and the method ends and/or returns to 404 to determine a route/route segment score for a new alternative route/route segment.")
Regarding claim 9, Day discloses the method of claim 8, further comprising
in response to receiving the decline signal from the vehicle, updating the one or more driver preferences of the driver profile. (Day, ¶[0055], "However, if the route/route segment score is higher than the threshold, then method proceeds to 418 where the processor selects the route/route segment for travel and further displays the selected route/route segment to the user. Next, at 420, it is determined if the selected route or route segment is accepted by the user. If the selected route/route segment is accepted by the user, then the method proceeds to 424 where the user preference is stored in memory for future reference/use. In addition, based on the selection, a vehicle setting may be adjusted at 426 and the method returns. Adjusting the vehicle setting may include one or more of adjusting vehicle suspension, enabling/disabling cruise control options, setting a navigation unit to follow and guide the driver along the accepted route segment/route, etc. Conversely if the user rejects the selected route/route segment at 420, then method proceeds to 422, where the user preference is stored in memory for future use/retrieval and the method ends and/or returns to 404 to determine a route/route segment score for a new alternative route/route segment.")
Regarding claim 10, Day discloses the method of claim 1, further comprising
receiving image data from the vehicle as the vehicle drives along the route; (Day, ¶[0040], "The sensor input 304 may be an example of an input received from the sensor subsystem 210 of FIG. 2. An example of a sensor included in the sensor subsystem 210 is a camera, such as a rear view camera and a front view camera mounted on the vehicle to capture images of the route segment which in turn can be used to determine the quality of the route/route segment. For example, when the images captured from the camera show route segments with several potholes, or uneven texture or debris, these images may be then used to generate a route/route segment score. Route/route segments with greater than a threshold number of potholes may be given a low score, for example.  In other examples, route/route segments with deep potholes or open man/drain holes or stagnant water may also generate a low route/route segment score. As further examples, route/route segments with greater than threshold debris lying around, and route/route segments which are not paved or route/route segments that are covered with gravel, may also generate a low route/route segment score.")
confirming the first trigger and the second trigger based on the image data; and (Day, ¶[0040], "The sensor input 304 may be an example of an input received from the sensor subsystem 210 of FIG. 2. An example of a sensor included in the sensor subsystem 210 is a camera, such as a rear view camera and a front view camera mounted on the vehicle to capture images of the route segment which in turn can be used to determine the quality of the route/route segment. For example, when the images captured from the camera show route segments with several potholes, or uneven texture or debris, these images may be then used to generate a route/route segment score. Route/route segments with greater than a threshold number of potholes may be given a low score, for example.  In other examples, route/route segments with deep potholes or open man/drain holes or stagnant water may also generate a low route/route segment score. As further examples, route/route segments with greater than threshold debris lying around, and route/route segments which are not paved or route/route segments that are covered with gravel, may also generate a low route/route segment score.")
updating a map database based on the image data. (Day, ¶[0042] to ¶[0043], "The cloud server 314 may be an example of the network 260 of FIG.  2. The route/route segment score may be uploaded to the cloud server 314 wirelessly and/or via Bluetooth. As such, the navigation system 300 may further include a wireless transceiver (not shown) capable receiving and transmitting signals between the navigation system 300 and the cloud server 314. The transceiver may include a transmitter and a receiver and is generally capable of transmitting and receiving signals, for example. The navigation system 300 may receive the route/route segment score stored in the cloud server 314 whenever a wireless (e.g., Bluetooth) connection exists, thereby connecting the cloud server 314 to the navigation system 300. When the route/route segment score is stored in the cloud server 314, the route/route segment score may be accessed by other vehicles that may be equipped with navigation systems similar to the navigation system 300 described here. In this way, a database of route/route segment scores may be stored in the cloud server 314, and made available to many riders/drivers, and thus allow machine-to-machine advisory of route/route segment conditions. In other examples, machine-to-machine communication may occur directly from one vehicle to another in a peer-to-peer manner via a vehicle-to-vehicle network (e.g., without accessing a cloud server).  [¶] The processor 302 may receive and/or process the user input 306.  As such, the user input may include one or more of a route/route segment score, route/route segment preference, route/route segment avoidance, route/route segment score threshold, and health condition. Based on the user input 306, the processor may adjust the route/route segment score generated from the sensor input 304, for example. A route/route segment with lower than threshold number potholes with a route/route segment score of 5, for example, as determined based on the sensor input (such as images captured by a camera) may be further adjusted based on the user input. For example, a user with a back pain/problems may not wish to travel though a route/route segment with potholes.")
Claims 11 to 20 are substantially similar to claims 1 to 10 respectively and are rejected via substantially the same arguments as used for claims 1 to 10 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engle et al. (US 20200056901 A1) – in general and triggers (turns and elevation).
Fleming (US 20190325747 A1) – user preferences.
Gieseke (US 20060015249 A1) – user preferences.
Glasgow et al. (US 20170184409 A1) – user preferences.
Glasgow et al. (US 20190204107 A1) – user preferences.
Hecht (US 20170043789 A1) – triggers (wet roads).
Khasis (US 20170262790 A1) – triggers (sunlight).
Krunic et al. (US 20180053415 A1) – user preferences.
Kubota et al. (US 6351698 B1) – triggers (elevation, turns, and wet roads).
Lu et al. (US 20150094948 A1) – in general.
Mason et al. (WO 2011066468 A1) – triggers (elevation and terrain).
Miura (US 20130073143 A1) – vehicle components (fuel injection).
Morris et al. (US 20140046585 A1) – in general and triggers (speed limits and road conditions).
Payne et al. (US 9008858 B1) – vehicle components (shades and driving mode).
Rahal-Arabi et al. (US 20180164108 A1) – triggers (wet roads).
Rothschild (US 20130231841 A1) – triggers (speed limits).
Singhal (US 20190041228) – triggers (turns).
Torschmied et al. (EP 3708961 A1) – in general.
Upadhyay et al. (US 20180340784 A1) – user preferences.
Wegman et al. (WO 2016135561 A1) – in general.
Wingate et al. (US 20160371977 A1) – vehicle components (stability control).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 7, 2022